DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted that the claim limitation "a ratio between the second surface area and the first surface are being approximately equal to a ratio between the first mobility and the second mobility" is not described in application 17166454.3, filed 04/13/2017.

Claim Status Identifier
It is noted that the claim status identifier for claim 1 is incorrect and that the status of claim 1 should be identified "currently amended" rather than "previously presented".

Claim Objections
Claim 1 is objected to because of the following informalities:  line 26 of claim 1 recites the term "said first charge transport layer"; however, the recitation appears to omit the term "carrier".  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11 recites the term "the first charge carrier layer"; however, the recitation appears to omit the term "transport".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 recites "The photo-voltaic element according to claim 1, wherein the first charge carrier layer is absent in areas of the first electrode layer covered by the insulating layer"; however, claim 1 from which claim 11 depends, recites "wherein said first charge transport layer is a continuous layer having a surface, wherein some portions of said surface interface an opposing surface of the insulating layer, and other portions of said surface interface an opposing surface of the distributed extensions of the photoelectric conversion layer", and it is therefore unclear as to the manner in which the first charge carrier layer can be absent in areas of the first electrode layer as recited in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477).
	Regarding claim 1, Snaith discloses a photovoltaic element comprising a stack of layers (Fig. 4), the stack of layers including the following layers arranged in the order named: a first electrode layer (TCO in Fig. 4), a first charge carrier transport layer (ECE in Fig. 4), an insulating layer ([0204] L2), a second electrode layer (HCE in Fig. 4), a second charge carrier transport layer (h-SAM in Fig. 4), a photoelectric conversion layer (perovskite in Fig. 4), the photoelectric conversion layer comprising a plurality of distributed extensions extending through said second charge transport layer, said second electrode layer and said insulating layer to the first charge carrier transport layer (perovskite extensions to ECE layer in Fig. 4; it is noted that the limitation requiring extension to the first charge carrier transport layer does not require direct physical contact between the extensions and the first charge carrier transport layer.  It is further noted that that the e-SAM layer in Figure 4 is considered part of the first charge carrier transport layer).
	While Snaith does disclose the extensions having an effective cross-section being a diameter of a circle ([0164] L4), and further discloses finger width and pitch distances, and the relationship of finger pitch distance with short-circuit current ([0056] - [0060]), Snaith does not explicitly disclose the effective cross-section in the range of 0.5 to 10 microns, and the extensions having an average pitch in the range of 1.1 to 5 times the effective cross-section.
	As the short-circuit current and pitch distance are variables that can be modified, the precise pitch distance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pitch distance cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pitch distance in the apparatus of Snaith to obtain the desired short-circuit current performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Snaith further discloses a contact-surface of the photo-electric conversion layer with the first charge carrier transport layer having a first surface area, and a contact-surface of the photo-electric conversion layer with the second charge carrier transport layer having a second surface area (Fig. 4), however, Snaith does not explicitly disclose a ratio between the second surface area and the first surface area being approximately equal to a ratio between the first mobility and the second mobility.
	Irwin discloses a perovskite photoactive layer (abstract) and further discloses a high contact surface where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the contact surfaces of the perovskite material of Snaith such that the surface area is inversely related to the charge mobility, because as taught by Irwin, a high contact surface exists where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59). 
	With regard to the limitation "the extensions having a perimeter that is less than 10 times the effective cross-section", Snaith discloses circular regions ([0164]).
	The limitations "for receiving charge carriers of a first polarity", "for transport of charge carriers having said first polarity", "for receiving charge carriers of a second polarity opposite to said first polarity", and "for transport of charge carriers having said second polarity" are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	With regard to the limitation "wherein charge carriers of the first polarity have a first mobility and wherein charge carriers of the second polarity have a second mobility", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Modified Snaith discloses the first charge transport layer is a continuous layer having a surface, wherein some portions of said surface interface an opposing surface of the insulating layer, and other portions of said surface interface an opposing surface of the distributed extensions of the photoelectric conversion layer (Snaith - ECE layer in Figure 4 in relation to photoelectric conversion layer and insulating layer; it is noted that the term "interface" does not preclude the existence of the e-SAM layer at the interface.  Additionally, as noted above, the e-SAM layer in Figure 4 is considered part of the first charge carrier transport layer).
	Regarding claim 3, modified Snaith discloses all the claim limitations as set forth above. 
	While Snaith does disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode (Snaith - Fig. 17; [0051]), modified Snaith does not explicitly disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Fig. 17 of Snaith, on an edge surface facing the extensions of the photoelectric conversion layer of modified Snaith, to prevent electron injection into the electrode ([0051]).
	Regarding claim 5, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses the photoelectric conversion layer is provided of a perovskite material (Snaith - [0107]).
	Regarding claim 6, modified Snaith discloses all the claim limitations as set forth above.
	While modified Snaith does disclose the photoelectric conversion layer is made of a perovskite material (Snaith - [0107]), modified Snaith does not explicitly disclose the photoelectric conversion layer is made of CIGS.
	Irwin discloses the use of a perovskite material or CIGS material, among other possible photoactive materials ([0086] L1-15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the photoactive material of modified Snaith with CIGS rather than a perovskite material, because as evidenced by Irwin, the use of CIGS amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	Regarding claim 7, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses an edge portion of an upper surface of the first electrode layer is kept free from material of the first charge carrier transport layer and is provided with a first electrical contact (Snaith - [0126]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Lochun et al. (US 2007/0186971).
	Regarding claim 2, modified Snaith discloses all the claim limitations as set forth above.
	While modified Snaith does disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode (Snaith - Fig. 17; [0051]), modified Snaith does not explicitly disclose said electrode layer has anodized edge surfaces facing the extensions of the photoelectric conversion layer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Fig. 17 of Snaith, on an edge surface facing the extensions of the photoelectric conversion layer of modified Snaith, to prevent electron injection into the electrode ([0051]).
	Lochun discloses an insulating layer maybe be formed by anodization or by applying an insulating coating ([0041]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating layer of modified Snaith by anodization, as disclosed by Lochun, because the formation of an insulation layer by anodization amounts to the use of a known technique in the art for the formation of insulation layers, and one of ordinary skill would have a reasonable expectation of success when employing the method based on the teaching of Lochun.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Oooka et al. (US 2016/0285023).
	Regarding claim 8, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses said first electrode layer, said first charge carrier transport layer, said insulating layer, and said second electrode layer are provided as a plurality of layer segments (Snaith - [0197], Fig. 11), wherein a plurality of lateral sub-stack segments each comprise a respective first electrode layer segment, a first charge carrier transport layer segment, an insulating layer segment, and a second electrode layer segment (Snaith - [0197], Fig. 11), an electrical connection between said second electrode layer segment of said lateral sub-stack segment and said first electrode layer segment in said neighboring lateral sub-stack segment (Snaith - [0045], [0197], E in relation to B, C in Fig. 11).
	While modified Snaith does disclose an electrical connection between said second electrode layer segment of said lateral sub-stack segment and said first electrode layer segment in said neighboring lateral sub-stack segment (Snaith - [0045], [0197], E in relation to B, C in Fig. 11), modified Snaith does not explicitly disclose the second electrode layer segment of a lateral sub-stack segment extends over the first electrode layer segment in a neighboring sub-stack segment.
	Oooka discloses a photovoltaic module and further discloses the second electrode layer segment of a lateral sub-stack segment extends over the first electrode layer segment in a neighboring sub-stack segment (525 in relation to 521 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical connection of modified Snaith in a manner in which the second electrode layer segment extends over the first electrode layer segment, because as evidenced in Oooka, the arrangement is a known configuration in the art for the interconnection of adjacent cells, and one of ordinary skill would have a reasonable expectation of success when forming the second electrode layer segment of modified Snaith such that it extends over the first electrode layer segment of the adjacent cell based on the teaching of Oooka.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Chang et al. (US 2012/0048339).
	Regarding claim 9, modified Snaith discloses all the claim limitations as set forth above. 
	Modified Snaith does not explicitly disclose the extensions taper outward in a direction from the first charge carrier transport layer towards the second charge carrier layer.
	Chang discloses a photovoltaic element and further discloses a hole may be of a column shape or tapered shape, such as rectangular column, pyramid, cylinder or cone, etc. ([0018] L5-6).
	It would have been obvious to one of ordinary skill to form the extensions of modified Snaith in any of the shapes disclosed by Chang, including a tapered shape, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Regarding claim 10, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses a material of the second charge carrier transport layer covers a surface of the second electrode surrounding the extensions (Snaith - hSAM layer in Fig 4).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that the subject matter of claim 4 is not incompatible with the elected species A.  This argument is not persuasive because the embodiment described in lines 9-12 of page 14 of the specification has a second electrode layer 50 with anodized edge surfaces 52 facing the extensions 72 of the phot-electric conversion layer 70, and further describes "This avoids direct contact between the second electrode layer and the photo-electric conversion layer."  The following sentence states "Fig. 4G illustrates an alternative embodiment wherein such direct contact is avoided."  Additionally, lines 25 through 27 of page 18 of the specification state "This anodization process an insulating layer [sic] is formed on the edge surface 52 therewith avoiding a direct contact between the second electrode layer 50 and the photo-electric conversion layer 70."  Line 29 of page 18 describes a second optional step, and lines 3 through 15 of page 19 of the specification describe an alternative approach for preventing a direct electrical contact between the second electrode 50 and the photo-electric conversion layer 70.
These alternative approaches result in mutually exclusive embodiments and the elected Species A is directed to the embodiment described in lines 9-12 of page 14 as set forth in the Restriction Requirement.  The subject matter of claim 4 is directed to a different structure in which a TiO2 layer is at an interface between said photo-electric conversion layer and said second charge carrier transport layer.  This TiO2 layer does not exist in the embodiment of Species A described in lines 9-12 of page 14 of the specification because the specification clearly describes this embodiment as a second electrode layer 50 with anodized edge surfaces 52 facing the extensions 72 of the phot-electric conversion layer 70, and further describes "This avoids direct contact between the second electrode layer and the photo-electric conversion layer."  It is clearly understood from this description that the anodized edge surfaces 52 allow for the avoidance of direct contact between the second electrode layer and the photo-electric conversion layer.  Therefore, a TiO2 interface does not exist in the embodiment of Species A described in lines 9-12 of page 14 of the specification.
Applicant argues that the use of layer segments as depicted in Figures 8A/8B and recited in claim 25 does not preclude the anodized edge surfaces 52 of the second electrode 50 being configured according to the elected species A.
In response to Applicant's argument, the embodiment depicted if Figures 8A/8B has a different structure which is mutually exclusive from the structure of the photo-voltaic element of Species A.  The structure of the embodiment of Species A does not contain a second charge carrier transport layer laterally insulating the second electrode layer segment from the second electrode layer segment of the neighboring sub-stack segment, in conjunction with the other structural limitations required in claim 25.
Additionally, the specification in line 29 of page 14 through line 28 of page 15 describes the depiction of Figures 8A and 8B as a further embodiment, and the description of the embodiment depicted in Figures 8A and 8B contains structural features that are not described in the structure of Species A and are mutually exclusive from the structural features which are described in the embodiment of Species A.
Applicant argues that the specification supports the subject matter of claims 25-28.  In response to Applicant's argument, claim 25 requires the second charge carrier transport layer laterally insulates the second electrode layer segment from the second electrode layer segment of the neighboring sub-stack segment, however, the specification does not describe this limitation.  It is further noted that the issue is directed to withdrawn claims as set forth above, and is therefore moot at this time.
Applicant argues that the layer of e-SAM is a segmented layer and not a continuous first charge transport layer.  In response to Applicant's argument, while the amendment requiring the first charge carrier transport layer to be a continuous layer having a surface, wherein some portions of said surface interface an opposing surface of the insulating layer, and other portions of said surface interface an opposing surface of the distributed extensions of the photoelectric conversion layer does preclude the interpretation in the previous office action in which the ECE layer of Figure 4 of Snaith is considered the first electrode layer; the current rejection indicates the TCO layer of Figure 4 of Snaith as the first electrode layer, and the ECE layer in Figure 4 of Snaith as the first charge carrier transport layer which satisfies the limitation of the amendment as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726